Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jun Makamura on 02/11/2021

The application has been amended as follows: 

1. (Currently Amended) A manufacturing method for a pressed component configured including an elongated top plate, ridge lines at both short direction ends of the top plate, and vertical walls facing each other in a state extending from the respective ridge lines and at least one of the vertical walls configuring a curved wall curving as viewed from an upper side of the top plate, the manufacturing method comprising: a first process of pressing a blank to form an intermediate formed component configured including the top plate, the ridge lines at both ends, and the vertical walls, and in which a step projecting toward an opposite side to a side on which the vertical walls face each other is formed to the curved wall so as to run along a length direction of the top plate; and a second process of performing at least one out of pressing the intermediate formed component so as to narrow a projection width of the step, or pressing the intermediate formed component so as to move a portion of the curved wall on an opposite side of the step to a portion of the curved wall on the top plate side of the step toward the opposite side to the side on which the vertical walls face each other, 
wherein the first process is performed by a first press device and the second process is performed by a second press device;
wherein the first press device presses a blank using a first die and a first punch so as to form the intermediate formed component, and the second press device presses the intermediate formed component with a second die and a second punch , wherein in the first press device, 
an elongated first groove configured including an elongated first groove-bottom face and first side faces connected to both short direction ends of the first groove-bottom face is formed in the first die, at least one of the first side faces configures a first curved face that is curved as viewed along a mold closing direction, and that is formed with a first step at a position at a specific depth at a distance of not less than 40% of a depth of the first groove from BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/JN/mkhApplication No.: 15/567,571Docket No.: 1982-lOI1PUSI Reply to Office Action of August 18, 2020Page 4 of 9 the first groove-bottom face, the first step having a width of not more than 20% of a short direction width of the first groove-bottom face and running along a length direction of the first side face, and 
the shape of the first punch is a shape that fits together with the shape of the first groove during mold closure; and in the second press device, 
an elongated second groove configured including an elongated second groove- bottom face and second side faces connected to both short direction ends of the second groove-bottom face is formed in the second die, 
at least one of the second side faces configures a second curved face that is curved as viewed along the mold closing direction, and that is formed with a second step at a position at the specific depth from the second groove-bottom face, the step running along a length direction of the second side face, 
the second step is narrower in width than the first step, and a separation distance between the second groove-bottom face and the second step in the short direction of the second groove-bottom face is longer than a separation distance between the first groove-bottom face and the first step in the short direction of the first groove- bottom face, and 
the shape of the second punch is a shape that fits together with the shape of the second groove during mold closure.

2. (Original) The pressed component manufacturing method of claim 1, wherein, in the first process, taking a position of the top plate as a reference, a portion of the curved wall at a distance of not less than 40% of a height from the top plate position to a lower end of the curved wall is formed with a step having the projection width of not more than 20% of a short direction width of the top plate.  

3. (Previously Presented) The pressed component manufacturing method of claim 1, wherein, in cases in which at least the projection width of the step is narrowed in the second process, in the second process an angle of a portion of the curved wall further to the top plate side than the step is changed in order to narrow the projection width of the step formed in the first process.  

4. (Cancelled)  

5. (Cancelled)  

6. (Cancelled) 

7. (Currently Amended) The pressed component manufacturing method of claim [[6]] 1, wherein, in a cross-section of the second die projected onto a cross-section of the first 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Yamano (JP2006255747A) nor Shinmiya (US20170014886A1) disclose every single limitation as set forth, nor does the combination of Yamano and Shinmiya teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “a first process of pressing a blank to form an intermediate formed component configured including the top plate, the ridge lines at both ends, and the vertical walls, and in which a step projecting toward an opposite side to a side on which the vertical walls face each other is formed to the curved wall so as to run along a length direction of the top plate; and a second process of performing at least one out of pressing the intermediate formed component so as to narrow a projection width of the step, or pressing the intermediate formed component so as to move a portion of the curved wall on an opposite side of the step to a portion of the curved wall on the top plate side of the step toward the opposite side to the side on which the vertical walls face each other, wherein the first process is performed by a first press device and the second process is performed by a second press device” in combination with the other limitations of the claim. 
Claims 2-3 and 7 are allowed because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725   
                                                                                                                                                                                                    /ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725